Citation Nr: 0617087	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the substantive appeal of a November 1, 2001, rating 
decision was timely filed.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) of appeal of a December 2003 administrative decision 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO) that determined that a timely 
substantive appeal of a November 1, 2001, rating decision had 
not been filed.  The veteran ultimately perfected an appeal 
as to the issue of whether there had been a timely filed 
substantive appeal.  

In January 2005, the RO construed a June 2005 statement from 
the veteran that was purported to have been the substantive 
appeal currently at issue as a request for the reopening of 
certain claims addressed in that statement.  As a 
consequence, the RO issued a rating decision that adjudicated 
some of the underlying claims that were the subject of the 
November 1, 2001, rating decision.  The veteran did not file 
a notice of disagreement with the January 2005 rating 
decision.  Consequently, appellate review will be limited to 
the issue set out on the initial page of this decision.  

At the request of the veteran, there was scheduled a travel 
Board hearing before a Veterans Law Judge sitting at the RO 
in December 2005.  The veteran failed to appear at the 
scheduled hearing, and failed to submit a statement showing 
good cause as to the reason for his failure to appear.  There 
is no basis upon which to afford the veteran another 
opportunity for a hearing.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  A November 1, 2001, rating decision denied the veteran's 
claims of entitlement to service connection for a right 
shoulder disorder, entitlement to service connection for a 
left shoulder disorder, entitlement to service connection for 
a right ankle disorder, entitlement to service connection for 
a right knee disorder, and entitlement to service connection 
for a left knee disorder.  The same rating decision, granted 
service connection for chronic mechanical low back pain with 
L5-S1 disc disease, and evaluated it as 20 percent disabling, 
effective from February 1, 2001; granted service connection 
for chronic headaches, and evaluated it as 10 percent 
disabling, effective from February 1, 2001; granted service 
connection for bilateral pes planus, and evaluated it as 
noncompensable, effective from February 1, 2001; and granted 
service connection for malformation of the little finger of 
the left hand, and evaluated it as noncompensable, effective 
from February 1, 2001.  The veteran was provided notice of 
that decision in a letter, dated November 14, 2001.  

2.  A notice of disagreement was received in August 2002 with 
respect to the foregoing denials of service connection and 
the disability ratings assigned for the disabilities for 
which service connection was granted in the November 1, 2001, 
rating decision.  

3.  A statement of the case that addressed all of the issues 
specified in the November 1, 2001 rating decision was issued 
and sent to the veteran at his last known address of record 
on April 17, 2003.  

4.  The statement of the case was issued after the one year 
period from the date of the mailing of the November 1, 2001, 
rating decision.  No substantive appeal was filed by the 
veteran within 60 days from the date the statement of the 
case was issued.

5.  On June 25, 2003, the veteran filed a VA Form 9 regarding 
the claims of entitlement to a disability evaluation in 
excess of 20 percent for chronic mechanical low back pain 
with L5-S1 disc disease, entitlement to a disability 
evaluation in excess of 10 percent for chronic headaches, 
entitlement to a compensable disability evaluation for 
bilateral pes planus, and entitlement to a compensable 
disability evaluation for malformation of the little finger 
of the left hand.

6.  The veteran failed to submit a timely substantive appeal 
or any statements alleging specific errors of fact or law in 
response to the April 2003 statement of the case.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of a November 1, 
2001, rating decision.  38 U.S.C.A. § 7105(a), (b), (d)(1), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300 et. 
seq. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking recognition of his perfection of a 
timely appeal of a November 1, 2001, rating decision.  He 
argues that his submission of a VA Form 9, substantive 
appeal, dated in November 2002, and received by the RO in 
March 2003, should be considered as a timely submitted 
substantive appeal even though it was submitted prior to the 
RO's promulgation of the statement of the case.  The veteran 
claims that he was not aware that he needed to submit a 
notice of disagreement before he could submit a VA Form 9 
substantive appeal.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the appellant's claim.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this case, as the law, and not the evidence, is 
dispositive.  See VAOPGCPREC 5-2004 (holding that VA is not 
required to provide the information and evidence necessary to 
substantiate a claim and is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  At issue in this case is the timeliness of 
the appellant's substantive appeal pertaining to a November 
1, 2001 rating decision.  The veteran has not indicated that 
he had filed an earlier substantive appeal than the one 
received by the RO on June 25, 2003, but simply argues that 
the law should make an allowance for the fact that he was not 
aware that he had to file such a substantive appeal after he 
had previously filed a Form 9 prior to the issuance of the 
statement of the case.  Given the veteran's allegations and 
the evidence before the Board, it is clear that this case 
presents a situation in which the law and not the evidence is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
In other words, presuming all of the veteran's allegations 
are true, he is still unable to be successful in this claim.  

Thus the Board finds that this case meets the criteria of 
VAOPGCPREC 5-2004, namely, that the undisputed facts render 
the claimant ineligible for the claimed benefit.  The date of 
receipt of the substantive appeal is undisputed, and no 
amount of additional assistance will alter that date.  The 
issue under consideration, the timeliness of the substantive 
appeal, is a question of law.

The Board further notes that the appellant was notified of 
the time line to file the substantive appeal, when the 
appellant was sent the VA Form 9 on April 17, 2003.  The 
Board finds that no reasonable possibility exists that 
additional assistance would aid the appellant.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(d) (2005).

Nevertheless, the Board notes that the RO provided the 
veteran with a copy of the December 2003 administrative 
decision and July 2004 statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, notice of all the laws and regulations 
pertinent to his claim, and a summary of the evidence used to 
reach that decision.  

Legal Criteria

The applicable regulations state that appellate review of a 
decision of the Agency of Original Jurisdiction (AOJ) is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the appellant.  The notice of disagreement must be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination.  The statement of 
the case is then submitted to the appellant, who is afforded 
a period of sixty days from the date the statement of the 
case is mailed to file the formal appeal.  This may be 
extended for a reasonable period on request for good cause 
shown. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-
.204; 20.300-.306 (2005).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  The Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact of law in the determination being appealed.  38 
C.F.R. § 20.202 (2005).  See also Archbold v. Brown, 9 Vet. 
App. 124, 132-133 (1996).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).

The AOJ may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2005).

Analysis

In January 2001, the veteran filed a claim for service 
connection for several disabilities.  A November 1, 2001, 
rating decision denied the veteran's claims of entitlement to 
service connection for a right shoulder disorder, entitlement 
to service connection for a left shoulder disorder, 
entitlement to service connection for a right ankle disorder, 
entitlement to service connection for a right knee disorder, 
and entitlement to service connection for a left knee 
disorder.  The same rating decision granted service 
connection for chronic mechanical low back pain with L5-S1 
disc disease, and evaluated it as 20 percent disabling, 
effective from February 1, 2001; granted service connection 
for chronic headaches, and evaluated it as 10 percent 
disabling, effective from February 1, 2001; granted service 
connection for bilateral pes planus, and evaluated it as 
noncompensable, effective from February 1, 2001; and granted 
service connection for malformation of the little finger of 
the left hand, and evaluated it as noncompensable, effective 
from February 1, 2001.  The veteran was provided notice of 
that decision in a letter, dated November 14, 2001.  

As shown by date stamp, a VA Form 9, Appeal to Board of 
Veterans' Appeals, dated August 15, 2002, was received on 
August 23, 2002.  This correspondence was construed by the RO 
as a notice of disagreement with respect to the foregoing 
denials of service connection and the disability ratings 
assigned for the disabilities for which service connection 
was granted in the November 1, 2001, rating decision.  

As shown by date stamp, a VA Form 9, Appeal to Board of 
Veterans' Appeals, dated "Nov 02," was received on March 3, 
2003.  The form indicated that the veteran desired to appeal 
all of the issues listed on the statement of the case.  

A statement of the case, dated April 17, 2003, that addressed 
all of the issues specified in the November 1, 2001, rating 
decision was issued and sent to the veteran at his last known 
address of record on April 18, 2003.  The veteran was advised 
by cover letter of the time line requirements for filing a 
substantive appeal.  A VA Form 9, Appeal to Board of 
Veterans' Appeals, was enclosed and referenced in the cover 
letter.  

As shown by facsimile (fax) stamp notation, a VA Form 9, 
Appeal to Board of Veterans' Appeals dated "Nov 02," was 
received by the RO on June 25, 2003.  This document indicated 
that the veteran desired to appeal all of the issues listed 
on the statement of the case, but specifically addressed the 
claims of entitlement to a disability evaluation in excess of 
20 percent for chronic mechanical low back pain with L5-S1 
disc disease, entitlement to a disability evaluation in 
excess of 10 percent for chronic headaches, entitlement to a 
compensable disability evaluation for bilateral pes planus, 
and evaluated it as noncompensable, effective from February 
1, 2001; and entitlement to a compensable disability 
evaluation for malformation of the little finger of the left 
hand.

In December 2003, the RO issued the administrative decision 
that is the subject of this appeal, advising the veteran that 
the substantive appeal had not been timely filed.  

Under 38 C.F.R. § 20.302, the veteran had until June 17, 
2003, or 60 days after the April 17, 2003 statement of the 
case to file a timely substantive appeal.  The veteran failed 
to file either such an appeal or any document that could 
remotely be construed, liberally or otherwise, as a 
substantive appeal of the November 1, 2001, rating decision.  
As determined by the facsimile date stamp on the VA Form 9, 
it was received by the RO on June 25, 2003.  Even if one were 
to argue that the facsimile correspondence in question was 
absent a postmark in this case (which would be contrary to 
the evidence at hand), and that the provisions of 38 C.F.R. 
§ 20.305 should apply, the earliest date that could be 
calculated for the receipt of the document (taking into 
consideration the Saturday and Sunday rule) would be June 18, 
2003.  This date would still be untimely under the law.  

Absent a timely substantive appeal, the appeal of the 
November 1, 2001, rating decision, has not been perfected, 
and the Board is without jurisdiction to consider those 
claims.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Moreover, there is no correspondence or 
statement that can be construed as a request for an extension 
for good cause.  38 C.F.R. §§ 3.109(b), 20.303 (2005).  While 
the Board is sympathetic to the veteran's contentions, his 
arguments regarding his lack of knowledge of the necessity to 
file both a notice of disagreement in response to a rating 
decision, and then a substantive appeal in response to a 
statement of the case can have no bearing in this matter.  
The law and not the evidence is dispositive in this case.  
Accordingly, since the veteran did not perfect his appeal by 
filing a Substantive Appeal in a timely fashion, his claim is 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the 
appeal to the Board may be terminated because of the absence 
of legal merit or lack of entitlement under the law).  Thus, 
for reasons set forth above, the Board concludes that an 
appeal has not been perfected as to the November 1, 2001, 
rating decision.


ORDER

A timely appeal was not filed as to the November 1, 2001 
rating decision, and the appeal as to that issue is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


